Citation Nr: 1517344	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon, III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had honorable active service from April 30, 1974 to August 5, 1983, and had other than honorable service from August 6, 1983 to December 22, 1987.

These matters come to the Board of Veterans' Appeals  (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing in December 2009; the transcript is of record.  

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered. 

In this case, the Veteran's prior claim of service connection for a back disability was finally denied in a March 2001 RO decision.  However, evidence submitted by the Veteran in September 2004 with his claim to reopen, consists of a March 1986 service treatment record pertaining to treatment sought following a motor vehicle accident.  This service record was not previously considered, and is pertinent because it shows a diagnosis pertaining to the back rendered during active service. Given the submission of the new service record, the claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).

These matters, as well as entitlement to service connection for depression, were remanded in February 2010.  A March 2012 rating decision granted service connection for depression.  The Board additionally notes that a total (100 percent) disability rating was granted for the Veteran's psychiatric disorder, effective September 28, 2004.  Thus, the Board no longer has jurisdiction over such claim.

The Veteran's claim for entitlement to service connection for a lumbar spine disability was remanded again by the Board in May 2013.  The claim has been returned to the Board for further appellate adjudication.

The Veteran's claim for entitlement to service connection for a cervical spine disability was denied in the May 2013 Board decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the some of the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

As detailed above, the Veteran's period of service from April 1974 to August 5, 1983, was honorable and the Veteran's period of service from August 6, 1983 to December 22, 1987 was under conditions other than honorable.  Per a September 1988 Administrative Decision, it was determined that his second period of service was a bar to VA compensation benefits. 

A September 1977 service treatment note indicates that the Veteran complained of severe back pain.  A June 1978 service treatment record reflects complaints of pain on the left side of the back.  He also complained of dizziness and headache.  There was no specific diagnosis rendered with regard to the back.  An October 1978 treatment note indicates that the Veteran had a crick in his neck.  A January 1979 service treatment record reflects complaints of a sore back and paravertebral spasms.  He appeared uncomfortable and walked stiffly.  Spasms were palpated on physical examination.  An October 1979 note indicates that the Veteran had fractured his nose while playing football.

In March 1986, the Veteran was in a motor vehicle accident, and complained of low back pain in the lumbar area.  X -rays of the thoracic and lumbar spine were normal. The assessment was thoracolumbar spasm/strain status post motor vehicle accident. 

Correspondence dated in July 1986 from D.L.D., M.D., reflects that five days following the motor vehicle accident, the Veteran was seen with pain in his neck, left shoulder, ribs, and upper back.  Following physical examination and x-ray examination, the examiner diagnosed lumbodorsal spine sprain.  Dr. D.L.D. opined that the Veteran sustained a dorsolumbar spine sprain. 

An August 2004 VA outpatient treatment record on file reflects diagnoses of cervical radiculopathy multi-level spondylosis/disc and lumbar spondylosis/disc with radicular pain. 

In light of the complaints pertaining to the back during the Veteran's period of honorable service, and the disabilities pertaining to the back and neck during the Veteran's period of other than honorable service, these issues were remanded in February 2010 to afford the Veteran a VA examination to assess the nature and etiology of his back and neck disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In April 2010, the Veteran underwent a VA examination.  Upon physical and x-ray examinations, the examiner diagnosed mild arthritic changes, lower thoracic spine. The examiner did not offer an etiological opinion. 

In July 2010, the VA examiner prepared an addendum report.  The examiner stated that the Veterans lumbar spine disability less likely as not had a clinical onset during the Veteran's period of service from April 30, 1974 to August 5, 1983 or is otherwise related to such period of service; without a valid rationale.

An additional VA examination was performed in March 2012 pursuant to the previous remand.  The examiner indicated that the Veteran has degenerative joint disease of T12/L1, L2/L3, L3/L4, L4/L5 and congenital stenosis of the upper lumbar spine which is less likely than not related to active service.  Part of the examiner's rationale was that a notation of L1 wedging in-service was not found and no wedging was noted on subsequent x-rays or MRIs.  However, a May 1976 in-service x-ray indicates that a lateral film of the abdomen revealed some anterior wedging of L1, secondary to old Scheuermann's disease.  An August 2002 VA MRI report indicates anterior wedging of the L1 vertebra.

A VA opinion was obtained in June 2013 pursuant to the May 2013 Board Remand.  Very unfortunately, the examiner refused to take into account the Board's discussion of information in the claims file, noting that, "if there is a report ... showing such wedging in active duty it is not tagged as such in this 8 inch thick file."  The examiner also indicated that there is no evidence of spine problems during active service.  It is the examiner's responsibility to review the entirety of the claims file in order to provide an informed opinion.  

Thus, the examiner's opinion was not based on the relevant information provided in the claims file.  Yet again, there is no indication as to the significance of the findings of anterior wedging of the L1 vertebra, found in-service and again in August 2002.  Thus, the RO/AMC must obtain an additional opinion.  

Additionally, the Board notes that a February 2012 letter from a private physician indicates that the Veteran's current lumbar and cervical spine disabilities are consistent with traumatic injuries during service.  The Veteran testified that he has 

had neck pain since injuring it at the same time that he hurt his left shoulder during the initial period of service; however, he also indicated that the actual cervical spine disability was not discovered until the 1986 automobile accident recounted above.  There is nothing in the service treatment records reflecting chronic cervical spine disability during the period of service that ended in 1983.  

It's unclear what injuries the private provider is attributing such disabilities to; this is of primary importance as the Veteran received substantial injuries during a period of other than honorable service.  There is additionally no specific rationale provided in the February 2012 letter.  The Board finds that an additional opinion must be obtained concerning the Veteran's cervical spine disability with consideration of all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain another opinion concerning the Veteran's lumbar and cervical spine disabilities, from a physician who has not authored a previous opinion concerning this Veteran.  The examiner should deem whether it is necessary to have an in-person examination of the Veteran.  

The examiner should ascertain the nature and etiology of any low back/lumbar spine/thoracic spine disability and/or cervical spine disability.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.  

For each low back/lumbar spine/thoracic spine disability identified, the examiner should indicate whether it at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service from April 30, 1974 to August 5, 1983, or is otherwise related to such period of service?  The examiner should specifically consider the finding of anterior wedging of L1 in-service and indicate if that is a notation of an in-service disability.  See yellow "post it note" date 5/76 in Vol 1 of claims file.  The examiner must also specifically consider the February 2012 private opinion.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

For each cervical spine disability identified, the examiner should indicate whether it at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service from April 30, 1974 to August 5, 1983, or is otherwise related to such period of service?  The examiner should specifically consider the Veteran's contentions concerning a cervical spine injury at the time of the documented left shoulder injury and/or at the time that he played football and sustained a documented fractured nose.  The examiner must also specifically consider the February 2012 private opinion.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

2.  After completion of the above, the RO should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




